DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16628646 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  More specifically, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter in claim 11 and 15  “phase of a circadian clock”. Correction of the following is required: 
Claim Objection
Following claims are objected to because of the following informalities:  
Claim 1 lines 2-4 “determining an influence of the treatment with nuclear magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user” needs to be corrected.  A suggested correction is --determining an influence of the treatment with nuclear magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user[[;]], or a cellular clock of a user[[;]], or a chronotype of the user--. 
Claim 5 lines 1-2 “wherein the influence of the treatment with the nuclear magnetic resonances is determined on the cellular clock of the user” needs to be corrected. A suggested correction is -- wherein the influence of the treatment with the nuclear magnetic resonances is further determined on the cellular clock of the user—since this claim is adding on to the “chronotype of the user” determination of the influence of the treatment with the nuclear magnetic resonances species in base claim 4.
Claim 6 lines 9-11 “a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user” needs to be corrected.  A suggested correction is -- a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user[[;]], or a cellular clock of a user[[;]], or a chronotype of the user--.
Claim 2 “setting a treatment duration, a treatment interval, a day time of the treatment, a modulation frequency of a field, and/or a field strength of a magnetic field generated by the apparatus for treatment using magnetic fields as a function of the cellular clock” needs to be corrected. A suggested correction is --setting a treatment duration, a treatment interval, a day time of the treatment, a modulation frequency of… field, and[[/or]] a field strength of … magnetic field generated by the apparatus for treatment using combined net magnetic fields as a function of their influence on the cellular clock—given instant application specification disclosure. See  instant application specification at least page 4 lines 4-7 and lines 17-18, page 13 lines 23-26, page 18 lines 11-15 for criticality of the treatment parameters for treatment. See page 5 lines 29-30 ,claim 1 lines 2-4 regarding influence on the cellular clock portion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-15 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 in line 4 recites “treatment profile” which renders the claim unclear. More specifically, it is unclear as to what is meant by treatment profile or what treatment profile parameters are used or needed for  setting the apparatus for treatment using nuclear magnetic resonances.
Claim 2 in line 2 recites “a modulation frequency of a field” which render the claim unclear in light of claim 1 lines 6-9. More specifically, it is unclear as to which modulation frequency of which magnetic field of which coil (Helmholtz arrangement two coils, further coil perpendicular to the Helmholtz arrangement two coils) is being referenced here.
Claim 2 in line 3 recites “a field strength of a magnetic field” which render the claim unclear in light of claim 1 lines 6-9. More specifically, it is unclear as to which the field strength of which magnetic field of which coil (Helmholtz arrangement two coils, further coil perpendicular to the Helmholtz arrangement two coils) is being referenced here.
Claim 2 in line 3 recites “a modulation frequency of a field” which render the claim unclear in light of claim 1 lines 6-9. More specifically, it is unclear as to which modulation frequency of which combination of magnetic fields of which coils (Helmholtz arrangement two coils, further coil perpendicular to the Helmholtz arrangement two coils) are being referenced here. Further, it is unclear as to whether claim 2 in line 3 recites “a modulation frequency of a field” is referring to combined/net magnetic field.
Claim 2 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, claim 1 recites “or” encompassing optional limitation “determining an influence of the treatment with nuclear magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user”, a broad yet reasonable interpretation of which would be -- determining an influence of the treatment with nuclear magnetic resonances on… a chronotype of the user--. Claim 2 provides further limitations to “cellular clock” recited in claim 1 in an optional manner   using “or” term.  However, these limitations render the claim 2 indefinite as the claim 1 never positively recites “determining an influence of the treatment with nuclear magnetic resonances on: a cellular clock” in the first place. Therefore, Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 2 in line 4 recites “the cellular clock” which renders the claim unclear. More specifically, it is unclear as to whether claim 2 line 4 “the cellular clock” is referencing “a cellular clock of a cell culture” or “a cellular clock of a user” or both.
Claim 11 and 15 recite the term “phase of a circadian clock” which renders each claim unclear in light of specification which is silent as to what is meant by “phase of a circadian clock”. Applicant’s point to instant application specification page 14 lines 5-7 “The phase shift can be clearly seen, it is significant for the period1 and cryptochrome1 genes, (cosinor fit analysis, GraphPad Prism 6.0)” as describing or defining the term “phase of a circadian clock”. However, instant application specification page 14 lines 5-7 fails to define or disclose what is meant by “phase of a circadian clock”. Examiner notes that while the specification discloses the term “phase of the cellular clock” in page 10 lines 9-12,  it is unclear as to whether “phase of a circadian clock” which is at the scale of the whole organism (genus) is the same as “phase of the cellular clock” which is at the scale of the cell (species).
Claim 5 recites “wherein the influence of the treatment with the nuclear magnetic resonances is determined on the cellular clock of the user is determined by temperature measurement, blood pressure measurement, measurement of skin resistance, determination of heart rate, or any combination thereof” which renders the claim unclear. More specifically, it is unclear as to which of the preceding “influence of the treatment” or “cellular clock of the user” is “determined by temperature measurement, blood pressure measurement, measurement of skin resistance, determination of heart rate, or any combination thereof”.
Claim 1 in line 2-4 recites “determining an influence of the treatment with nuclear magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user” which renders the claim unclear. More specifically, it is unclear as to whether “determining an influence of the treatment with nuclear magnetic resonances” is determined  within “targeted cell specific resonance frequency response patterns window” and/or  “targeted cell specific resonance frequency window” level of “a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user” or whether “determining an influence of the treatment with nuclear magnetic resonances” is determined at a some other  level of “a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user”.
Claim 6 in line 8-11 recites “determining an influence of the treatment with the nuclear magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user” which renders the claim unclear. More specifically, it is unclear as to whether “determining an influence of the treatment with the nuclear magnetic resonances” is determined  within “targeted cell specific resonance frequency response patterns window” and/or  “targeted cell specific resonance frequency window” level of “a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user” or whether “determining an influence of the treatment with nuclear magnetic resonances” is determined at a some other  level or manner of “a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user”.
Dependent claims 2, 4, 5, 7-10, 12-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in the respective base claim. Consequently, dependent claims 2, 4, 5, 7-10, 12-14 are also rejected under 35 U.S.C. 112(a) based in their direct/indirect dependency on respective base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
The claimed invention in each of claims 11 and 15 are directed to statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter as the claim recites a series of steps and, therefore, is a process.
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim 11 Step 2A Prong 1: With respect to independent Claim 11, independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (namely, humans following a rule to set the apparatus for altering treatment or  follow rules in a treatment protocol/plan to set the apparatus for altering treatment, which is one of the certain methods of organizing human activity under the 2019 PEG). More specifically, Claim 11 recites:
A use of nuclear magnetic resonances, comprising 
altering a phase of a circadian clock of cells of a user with the nuclear magnetic resonances (namely a human can follow a rule to set the apparatus for altering treatment or  follow rules in a treatment protocol/plan to set the apparatus for altering a phase of a circadian clock of cells of a user with the nuclear magnetic resonances, which is one of the certain methods of organizing human activity under the 2019 PEG).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity (for example following rules or instructions), then it falls within the grouping of abstract ideas under 2019 PEG. Accordingly, claim 11 limitations individually and claim 11 as a whole recites an abstract idea specifically, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG. 
Claim 11 Step 2A Prong 2: Further, with respect to independent Claim 11, independent Claim 11 recites no additional elements (i.e., elements additional to the abstract ideas) because all claim limitations of Claim 11 recite abstract ideas as discussed above. Accordingly, since Claim 11 recites no additional elements and only abstract ideas, Claim 11 cannot recite any additional elements that integrate the abstract ideas into a practical application thereof. 
Claim 15  Step 2A Prong 1: With respect to independent Claim 15, independent Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (namely, mental processes (see below) and  human following a rule to set the apparatus for treatment or  follow rules in a treatment protocol/plan to set the apparatus for treatment (see below), which is one of the certain methods of organizing human activity under the 2019 PEG). More specifically, Claim 15 recites:
A method for adjusting an apparatus for treatment using nuclear magnetic resonances, the method comprising: 
determining a phase of a circadian clock of a user (namely a human determining a phase of a circadian clock of a user based on observation/evaluation, which is one of the certain methods of organizing human activity under the 2019 PEG ), and 
establishing a treatment profile based on the phase of the circadian clock of the user (namely a human establishing a treatment profile based on evaluation of the phase of the circadian clock of the user, which is one of the certain methods of organizing human activity under the 2019 PEG), and
setting the apparatus for treatment using nuclear magnetic resonances with the treatment profile (namely a human can follow a rule to set the apparatus for treatment or  follow rules in a treatment protocol/plan to set the apparatus for treatment, which is one of the certain methods of organizing human activity under the 2019 PEG).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity (for example following rules or instructions) and/or a mental process (for example observation/evaluation-concepts that have conceptual components that are performed in the human mind), then it falls within the grouping of abstract ideas under 2019 PEG. Accordingly, claim 15 limitations individually and claim 15 as a whole recites an abstract idea specifically, mental processes and humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG. 
Claim 15 Step 2A Prong 2: 
Claim 15 does not include any additional elements that integrate the abstract idea into a practical application for at least the following reasons. Claim 15 recites “setting the apparatus for treatment using nuclear magnetic resonances with the treatment profile.” Claim 15 requires the additional element(s) of: “apparatus for treatment using nuclear magnetic resonances.” According to page 1, lines 19-31 and page 15, lines 7-9 of Applicant’s specification, MBST® therapy apparatuses are general purpose devices. As such, the apparatus for treatment using nuclear magnetic resonances recited in Claim 15 is a general purpose device (i.e., MBST® device). Applying an abstract idea to a general purpose MBST® device, or using a general purpose MBST® device as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application thereof. Moreover, the above-identified abstract idea in Claim 15 is not integrated into a practical application under 2019 PEG because the above-cited additional element(s), either alone or in combination, merely generally link the use of the above-identified abstract idea to a particular technological environment or field of use. Accordingly, for at least these reasons, independent Claim 15 is directed to an abstract idea under the 2019 PEG.
Claim 11  Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Further, with respect to independent Claim 11, independent Claim 1 recites no additional elements (i.e., elements additional to the abstract ideas) because the claim limitations of Claim 11 recite only an abstract ideas as discussed above. Accordingly, since Claim 11 recites no additional elements and only abstract ideas, Claim 11 cannot recite any additional elements that amount to significantly more than the judicial exception. Consequently, claim 11 is not eligible subject matter under 35 U.S.C 101.
Claim 15   Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Claim 15 does not include any additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. Claim 15 requires the additional element(s) of: “apparatus for treatment using nuclear magnetic resonances.” In Claim 15, the claimed apparatus is a conventional MBST® device (e.g., see page 1, lines 19-31 and page 15, lines 7-9 of Applicant’s specification, wherein Applicant recognizes that “[i]t is known to use nuclear magnetic resonance apparatuses to achieve therapeutic and cosmetic effects,” and provides European patent EP 1 089 792 B1 (patent holder Axel Muntermann) and MBST® therapy apparatuses as well known, routine and conventional examples). Further, in Claim 15, the claimed functions are performed with a conventional MBST® device as detailed above. Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these additional element(s) (i.e., the claimed apparatus) requires no improved computer resources, just an already available general purpose MBST® device, with its already available basic functions, to use as a tool in executing the above-identified abstract ideas. Thus, Claim 15 does not include any additional elements that are sufficient to amount to significantly more than the abstract idea. Further, when viewed as a combination, the above-identified additional element(s) simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  Accordingly, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, Claim 15 is not patent eligible.
 Dependent Claims 12-14
Dependent claim 12-14 when analyzed as a whole are  held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea for similar reasons set-forth for independent base Claim 11. The additional limitations of dependent claims 12-14 are merely directed to and further narrow the scope of the process or the method of organizing human activity.
Suggestions
Examiner suggests further limiting claim 11 and claim 15 to recite corresponding structures and additional elements that specifically and specifically perform the recited steps.
Claim Interpretation
Claim 7 continues to be interpreted under 35 U.S.C 112 (f) as detailed in Office Action dated 01/21/2022 pages 7-10 para. [25-31]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-13, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Muntermann, Axel (Pub. No.: US 20030069464 A1, hereinafter referred to as "Muntermann") in view of Prenzel; Eric et al. (Pub. No.: US 20060145457 A1, hereinafter referred to as “Prenzel”) as evidenced by Fanjul-Moles et al.  (Pub.:  María Luisa Fanjul-Moles, Germán Octavio López-Riquelme, "Relationship between Oxidative Stress, Circadian Rhythms, and AMD", Oxidative Medicine and Cellular Longevity, vol. 2016, Article ID 7420637, 18 pages, 2016, hereinafter referred to as “Fanjul-Moles”).
As per independent Claim 1, Muntermann discloses a method for adjusting an apparatus for treatment using nuclear magnetic resonances (Muntermann in at least abstract, fig. 1-3 [0003], [0005-0012], [0014-0016], [0022-0025] for example discloses relevant subject-matter. More specifically, Muntermann in at least abstract, [0008], [0011-0012], [0022-0025] for example discloses a method for adjusting an apparatus for treatment using nuclear magnetic resonances via control electronics, detection coil system, evaluation device, measurement device, associated device, "energy dose" emitted to the body, relationship between the treatment success and the "energy dose" emitted to the body. See at least Muntermann abstract “apparatus for treatment of a portion of a biological body with magnetic fields having a device adapted for producing spin resonances for treatment within a portion of the biological body to be treated. The apparatus includes … control electronics for actuation of the magnet and the coil system adapted to produce nuclear spin resonance in at least a portion of a biological body, and a device for repeated actuation of the control electronics to produce a defined sequence of nuclear spin resonances”; [0008] “control electronics for actuation of the magnet and the coil system, which control electronics can be adjusted such that nuclear spin resonance is produced in a biological body introduced between the magnets … the control device has an associated device by means of which parameters or intervals can be defined over a fixed treatment time period, based on which the apparatus …repeats the nuclear spin resonance process or nuclear spin absorption process controlled by the control electronics”; [0010] “a detection coil system… the spin-lattice relaxation time T.sub.1 can be determined … using the detection coils…this allows the repetition rate to be defined”; [0011] “evaluation device which allows the required parameter T.sub.1 to be determined from the spin-echo measurement …to define the conditions in which the treatment can be carried out by means of spin resonance”, [0012] “control electronics comprise a measurement device which is able to use…detection coils … to measure the energy which is emitted to the tissue or the body part to be treated in the course of a sequence of nuclear spin resonances… represent the relationship between the treatment success and the "energy dose" emitted to the body. Appropriate recording can…be used to define specific "energy doses" for a specific application …use this for monitoring the progress of the illness. “), the method comprising: 
determining an influence of the treatment with nuclear magnetic resonances on the target biological tissue/cells of the user ( Muntermann in at least [0008], [0010-0012] for example discloses determining at least indirectly an influence of the treatment with nuclear magnetic resonances on the target biological tissue of the user and thus, indirectly the cells and cell component that make up the tissue. See at least Muntermann [0012] “control electronics comprise a measurement device which is able to use…detection coils … to measure the energy which is emitted to the tissue or the body part to be treated in the course of a sequence of nuclear spin resonances… represent the relationship between the treatment success and the "energy dose" emitted to the body. Appropriate recording can…be used to define specific "energy doses" for a specific application …use this for monitoring the progress of the illness. “), and 
setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof (Muntermann in at least [0010-0012] for example discloses setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof. See at least Muntermann [0012] “control electronics comprise a measurement device which is able to use…detection coils … to measure the energy which is emitted to the tissue or the body part to be treated in the course of a sequence of nuclear spin resonances… represent the relationship between the treatment success and the "energy dose" emitted to the body. Appropriate recording can…be used to define specific "energy doses" for a specific application …use this for monitoring the progress of the illness. “),
wherein the apparatus comprises two coils, which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field, and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance (Muntermann in at least abstract, [0008], [0014], [0022] for example discloses the apparatus comprises two coils, which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field, and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance. See at least Muntermann [0008] “a magnet for producing an essentially constant magnetic field, and a coil system for producing a magnetic alternating field at right angles to the magnetic field of the magnet… for carrying out spin resonance… control electronics for actuation of the magnet and the coil system, which control electronics can be adjusted such that nuclear spin resonance is produced in a biological body introduced between the magnets ” [0014] “apparatus … the magnet comprises a Helmholtz coil arrangement. Helmholtz coils are distinguished … produce essentially constant homogeneous magnetic fields… field shifting can be carried out firstly by varying the current flowing through the coils, or secondly by superimposing an additional magnetic field on the Helmholtz field by means of a further coil. A pair of Helmholtz coils thus make it simple to carry out nuclear spin resonance by field shifting.”).  
Muntermann does not explicitly disclose determining an influence of the treatment on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user.
However, in an analogous magnetic field therapy  field of endeavor, Prenzel discloses a method for adjusting an apparatus for treatment using magnetic resonances (Prenzel in at least abstract, fig. 1-3, 5, [0002], [0004], [0016], [0020], [0023], [0025-0034], [0040], [0042-0044], [0046], [0051-0058], [0063-0065], [0068-0070], [0073], [0083-0085], [0088], [0096-0097], [0099] for example discloses relevant subject-matter. More specifically, Prenzel in at least fig. 1-3, 5, [0020], [0025], [0029], [0046], [0063], [0054-0057], [0073] for example discloses method for adjusting an apparatus for treatment using magnetic resonances. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”; [0046] “using a device for generating electromagnetic interaction, in particular a magnetic-field resonance system, and furthermore in particular an electromagnetic resonance stimulation system (eMRS)”; [0055] “Feedback of measured data …can be to therapy devices which as a result of the information obtained in this way can automatically adjust the course and dose of therapy in such a manner as to achieve maximum effect.”), the method comprising:
determining an influence of the treatment with magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user (Here, in light of instant application specification page 10 lines 24-30, circadian clock is treated as synonymous with chronotype (“circadian clock, i.e. the chronotype”). Examiner notes that the Applicant’s in at least instant application specification at least page 11 lines 23-26 explicitly admit as prior art that the skin resistance can be used to determine the chronotype (“Vidacek et al: Personality differences in the phase of the circadian rhythms… it is known that the skin resistance alone can be used to determine the chronotype”). Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list.  Prenzel in at least fig. 5, [0042], [0054-0057], [0083-0085], [0096], [0097] for example discloses determining at least indirectly an influence of the treatment with magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user via determining the sensor biofeedback parameters such as heart rate variability. Examiner notes that when Prenzel’s device stimulates melatonin production as disclosed in [0042] which when considered in light of  evidence provided by Fanjul-Moles in page 6 col. 1 para. [2], the regulation of circadian phase and maintenance of  rhythmic stability, adjusting the circadian “clock” by acting directly on the molecular timing system and on receptors in the SCN would occur. (see Fanjul-Moles page 6 col. 1 para. [2] “Melatonin acts as an important synchronizer in mammals and provides temporal feedback to oscillators within the SCN, which regulates the circadian phase and maintains rhythmic stability …melatonin adjusts the circadian “clock” by acting directly on the molecular timing system…In humans, as in other mammals, melatonin is presumed to influence circadian rhythms by acting directly on receptors in the SCN”). See at least Prenzel [0042] “by means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat … the invention implements a magnetic resonance system … Implementing a device for generating electromagnetic interaction (i.e. an electromagnetic force) … thus provides a particularly favourable field of application for such a device, because in this way real-time causes of a stress-situation can be countered”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field”),
setting the apparatus for treatment using magnetic resonances on a basis thereof (Prenzel in at least [0054], [0083-0085], [0096-0097] for example discloses setting the apparatus for treatment using magnetic resonances on a basis thereof. See Prenzel at least [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary. This calculation can take place in real time” and [0097] “Possible treatment parameters are for example the pulse frequency of a pulsating electromagnetic field (ELF) or the signal form of said pulse frequency. Likewise, the necessary treatment duration can be determined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting an apparatus for treatment target tissue/cells of the user using nuclear magnetic resonances as taught by Muntermann by extending nuclear magnetic resonances therapeutic applications to treat circadian rhythm issues in a user as taught by Prenzel (as evidenced Fanjul-Moles). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of allowing treatments with magnetic fields to be carried out in all biological materials in a specific and reproducible manner (Muntermann, [0005]) and [b] allowing a positive biological effect to be achieved immediately/faster without the need to carry out a number of treatments initially in order to define the frequencies for the subsequent treatments which cause the desired positive effect (Muntermann, [0004], [0009]).

As per dependent Claim 2, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses method further comprising setting a treatment duration, a treatment interval, a day time of the treatment, a modulation frequency of a field, and/or a field strength of a magnetic field generated by the apparatus for treatment using magnetic fields as a function of the cellular clock (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in [0042], [0025], [0029], [0096-0097] and Muntermann in at least [0008], [0011-0012] for example discloses setting treatment parameters such as a treatment duration, a treatment interval, a day time of the treatment, a modulation frequency of a field, or a field strength of a magnetic field generated by the apparatus for treatment using magnetic fields at least indirectly as a function of the cellular clock in that when Prenzel’s device stimulates melatonin production as disclosed in [0042] which when considered in light of  evidence provided by Fanjul-Moles in page 6 col. 1 para. [2], indirectly regulates and influences the cellular clock. Thus, applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted.”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary. This calculation can take place in real time” and [0097] “Possible treatment parameters are for example the pulse frequency of a pulsating electromagnetic field (ELF) or the signal form of said pulse frequency. Likewise, the necessary treatment duration can be determined”; See Muntermann [0008] “the control device has an associated device by means of which parameters or intervals can be defined over a fixed treatment time period, based on which the apparatus according to the invention repeats the nuclear spin resonance process or nuclear spin absorption process controlled by the control electronics.”).  

As per dependent Claim 4, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses method wherein the influence of the treatment with the nuclear magnetic resonances is determined on the chronotype of the user, and wherein the apparatus is set depending on the chronotype of the user (Here, in light of instant application specification page 10 lines 24-30, circadian clock is treated as synonymous with chronotype (“circadian clock, i.e. the chronotype”). Muntermann in at least abstract, [0008], [0010-0012] for example discloses nuclear magnetic resonance use and features. Prenzel in at least [0042], [0054-0056], [0070], [0084]  for example discloses wherein the influence of the treatment with the magnetic resonances is determined on the chronotype of the user, and wherein the apparatus is set depending on the chronotype of the user as determined from sensor biofeedback signal feedback such as EMG, EEG, skin temperature, HRV, circulatory disturbances. Thus, applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field. HRV as an energetic diagnostic method can be of interest because it measures a parameter which provides information on the entire organism of an object, rather than just providing a momentary snapshot at a specific point.”; [0070] “In a positive manner the positive effects, in particular on circulatory disturbances and states of anergia, can contribute to the electromagnetic interaction contributing to a reduction in the danger of jet lag … an increase in the general well-being of a passenger”; [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”).  

As per dependent Claim 5, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses  method wherein the influence of the treatment with the nuclear magnetic resonances is determined on the cellular clock of the user is determined by temperature measurement, blood pressure measurement, measurement of skin resistance, determination of heart rate, or any combination thereof (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Examiner notes that the Applicant’s in at least instant application specification at least page 11 lines 23-26 explicitly admit as prior art that the skin resistance can be used to determine the chronotype (“Vidacek et al: Personality differences in the phase of the circadian rhythms… it is known that the skin resistance alone can be used to determine the chronotype”). Muntermann in at least abstract, [0008], [0010-0012] for example discloses nuclear magnetic resonance use and features. Prenzel in at least [0042], [0054-0056], [0070]  for example discloses wherein the influence of the treatment with the magnetic resonances is determined at least indirectly on the cellular clock of the user, wherein the cellular clock is  determined by temperature measurement, blood pressure measurement, measurement of skin resistance, determination of heart rate, or any combination thereof in that when Prenzel’s device stimulates melatonin production as disclosed in [0042] which when considered in light of  evidence provided by Fanjul-Moles in page 6 col. 1 para. [2], indirectly regulates and influences the cellular clock. Thus, applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place…The measured data cause real-time adjustment of the dosage”).  

As per independent Claim 6, Muntermann discloses an apparatus for treatment using nuclear magnetic resonances (Muntermann in at least abstract, fig. 1-3 [0003], [0005-0012], [0014-0016], [0022-0025] for example discloses relevant subject-matter. More specifically, Muntermann in at least abstract, [0008], [0014], [0022] for example discloses apparatus for treatment using nuclear magnetic resonances. See at least Muntermann abstract “apparatus for treatment of a portion of a biological body with magnetic fields having a device adapted for producing spin resonances for treatment within a portion of the biological body to be treated. The apparatus includes … control electronics for actuation of the magnet and the coil system adapted to produce nuclear spin resonance in at least a portion of a biological body, and a device for repeated actuation of the control electronics to produce a defined sequence of nuclear spin resonances”; [0008] “a magnet for producing an essentially constant magnetic field, and a coil system for producing a magnetic alternating field at right angles to the magnetic field of the magnet… for carrying out spin resonance… control electronics for actuation of the magnet and the coil system, which control electronics can be adjusted such that nuclear spin resonance is produced in a biological body introduced between the magnets ”), the apparatus comprising:
two coils, which face each other in a Helmholtz arrangement and which are configured to generate a homogeneous magnetic field; and a further coil which is configured to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance (Muntermann in at least abstract, [0008], [0014], [0022] for example discloses two coils, which face each other in a Helmholtz arrangement and which are configured to generate a homogeneous magnetic field; and a further coil which is configured to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance. See at least Muntermann [0008] “a magnet for producing an essentially constant magnetic field, and a coil system for producing a magnetic alternating field at right angles to the magnetic field of the magnet… for carrying out spin resonance… control electronics for actuation of the magnet and the coil system, which control electronics can be adjusted such that nuclear spin resonance is produced in a biological body introduced between the magnets ” [0014] “apparatus … the magnet comprises a Helmholtz coil arrangement. Helmholtz coils are distinguished … produce essentially constant homogeneous magnetic fields… field shifting can be carried out firstly by varying the current flowing through the coils, or secondly by superimposing an additional magnetic field on the Helmholtz field by means of a further coil. A pair of Helmholtz coils thus make it simple to carry out nuclear spin resonance by field shifting.”); 
wherein the apparatus is adjusted by determining an influence of the treatment with the nuclear magnetic resonances on: the target biological tissue/cells of the user (Muntermann in at least [0008], [0010-0012], [0022-0025] for example discloses wherein the apparatus is adjusted by at least indirectly determining an influence of the treatment with the nuclear magnetic resonances on: the target biological tissue biological tissues and thus, indirectly the cells and cell component that make up the tissue of the user via control electronics, detection coil system, evaluation device, measurement device, associated device, "energy dose" emitted to the body, relationship between the treatment success and the "energy dose" emitted to the body. See at least Muntermann abstract “apparatus for treatment of a portion of a biological body with magnetic fields having a device adapted for producing spin resonances for treatment within a portion of the biological body to be treated. The apparatus includes … control electronics for actuation of the magnet and the coil system adapted to produce nuclear spin resonance in at least a portion of a biological body, and a device for repeated actuation of the control electronics to produce a defined sequence of nuclear spin resonances”; [0008] “control electronics for actuation of the magnet and the coil system, which control electronics can be adjusted such that nuclear spin resonance is produced in a biological body introduced between the magnets … the control device has an associated device by means of which parameters or intervals can be defined over a fixed treatment time period, based on which the apparatus …repeats the nuclear spin resonance process or nuclear spin absorption process controlled by the control electronics”; [0010] “a detection coil system… the spin-lattice relaxation time T.sub.1 can be determined … using the detection coils…this allows the repetition rate to be defined”; [0011] “evaluation device which allows the required parameter T.sub.1 to be determined from the spin-echo measurement …to define the conditions in which the treatment can be carried out by means of spin resonance”, [0012] “control electronics comprise a measurement device which is able to use…detection coils … to measure the energy which is emitted to the tissue or the body part to be treated in the course of a sequence of nuclear spin resonances… represent the relationship between the treatment success and the "energy dose" emitted to the body. Appropriate recording can…be used to define specific "energy doses" for a specific application …use this for monitoring the progress of the illness. “), and 
setting the apparatus for treatment using the nuclear magnetic resonances on a basis thereof (Muntermann in at least [0010-0012] for example discloses setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof. See at least Muntermann [0012] “control electronics comprise a measurement device which is able to use…detection coils … to measure the energy which is emitted to the tissue or the body part to be treated in the course of a sequence of nuclear spin resonances… represent the relationship between the treatment success and the "energy dose" emitted to the body. Appropriate recording can…be used to define specific "energy doses" for a specific application …use this for monitoring the progress of the illness. “).  
Muntermann does not explicitly disclose determining an influence of the treatment on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user.
However, in an analogous magnetic field therapy  field of endeavor, Prenzel discloses an apparatus for treatment using magnetic resonances (Prenzel in at least fig. 1-3, [0020], [0025], [0029], [0046], [0083-0085]  for example discloses apparatus for treatment using magnetic resonances. See at least Prenzel [0020] “a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”), the apparatus comprising:
coils configured to produce magnetic resonances in tissue to be treated (Prenzel in at least fig. 1-3, [0020], [0023], [0029], [0046], [0051], [0063], [0083] for example discloses a coils configured to produce magnetic resonances in tissue to be treated. See at least Prenzel [0051] “the use of … one or several coils to generate electromagnetic interaction …The device for generating electromagnetic interaction can be a coil”; .”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”; [0083] “device 6 for generating electromagnetic interaction”);
wherein the apparatus is adjusted by determining an influence of the treatment with the magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user (Examiner notes that the Applicant’s in at least instant application specification at least page 11 lines 23-26 explicitly admit as prior art that the skin resistance can be used to determine the chronotype (“Vidacek et al: Personality differences in the phase of the circadian rhythms… it is known that the skin resistance alone can be used to determine the chronotype”). Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Further, in light of instant application specification page 10 lines 24-30, circadian clock is treated as synonymous with chronotype (“circadian clock, i.e. the chronotype,”)Prenzel in at least fig. 1-3, 5, [0020], [0025], [0029], [0046], [0063], [0054-0057], [0073] for example discloses apparatus is adjusted at least indirectly for treatment using magnetic resonances and in at least fig. 5, [0042], [0054-0057], [0083-0085], [0096], [0097] for example discloses determining at least indirectly an influence of the treatment with magnetic resonances on: a cellular clock of a cell culture, or a cellular clock of a user and a chronotype of the user; or a cellular clock of a user; or a chronotype of the user via determining the sensor biofeedback parameters such as heart rate variability. Examiner notes that when Prenzel’s device stimulates melatonin production as disclosed in [0042] when considered in light of  evidence provided by Fanjul-Moles in page 6 col. 1 para. [2], the regulation of circadian phase and maintenance of  rhythmic stability, adjusting the circadian “clock” by acting directly on the molecular timing system and on receptors in the SCN would occur. (see Fanjul-Moles page 6 col. 1 para. [2] “Melatonin acts as an important synchronizer in mammals and provides temporal feedback to oscillators within the SCN, which regulates the circadian phase and maintains rhythmic stability …melatonin adjusts the circadian “clock” by acting directly on the molecular timing system…In humans, as in other mammals, melatonin is presumed to influence circadian rhythms by acting directly on receptors in the SCN”). See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”; [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… the invention implements a magnetic resonance system … Implementing a device for generating electromagnetic interaction (i.e. an electromagnetic force) … thus provides a particularly favourable field of application for such a device, because in this way real-time causes of a stress-situation can be countered”; [0055] “Feedback of measured data …can be to therapy devices which as a result of the information obtained in this way can automatically adjust the course and dose of therapy in such a manner as to achieve maximum effect.”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field”), and
setting the apparatus for treatment using the nuclear magnetic resonances on a basis thereof (Prenzel in at least [0054], [0083-0085], [0096-0097] for example discloses setting the apparatus for treatment using magnetic resonances at least indirectly on a basis thereof. See Prenzel at least [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary. This calculation can take place in real time” and [0097] “Possible treatment parameters are for example the pulse frequency of a pulsating electromagnetic field (ELF) or the signal form of said pulse frequency. Likewise, the necessary treatment duration can be determined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for treatment target tissue/cells of the user using nuclear magnetic resonances as taught by Muntermann by extending nuclear magnetic resonances therapeutic applications to treat circadian rhythm issues in a user as taught by Prenzel (as evidenced Fanjul-Moles). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of allowing treatments with magnetic fields to be carried out in all biological materials in a specific and reproducible manner (Muntermann, [0005]) and [b] allowing a positive biological effect to be achieved immediately/faster without the need to carry out a number of treatments initially in order to define the frequencies for the subsequent treatments which cause the desired positive effect (Muntermann, [0004], [0009]).

As per dependent Claim 7, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses a treatment system comprising the apparatus for treatment using nuclear magnetic resonances as claimed in claim 6 (see claim 6), wherein the treatment system comprises means for determining the chronotype of the user (Here, in light of instant application specification page 10 lines 24-30, circadian clock is treated as synonymous with chronotype (“circadian clock, i.e. the chronotype,”). Examiner notes that the Applicant’s in at least instant application specification at least page 11 lines 23-26 explicitly admit as prior art that the skin resistance can be used to determine the chronotype (“Vidacek et al: Personality differences in the phase of the circadian rhythms… it is known that the skin resistance alone can be used to determine the chronotype”). Muntermann in at least abstract, [0008], [0010-0012] for example discloses nuclear magnetic resonance use and features. Prenzel in at least fig. 1, 5, [0042], [0054-0058] for example discloses the treatment system comprises sensor means for at least indirectly determining the chronotype of a user as determined from sensor 8 biofeedback signal such as EMG, EEG, skin temperature, HRV, circulatory disturbances. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place”; [0057] “sensor”).  

As per dependent Claim 8, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses  treatment system further comprising a sensor configured for measuring a body temperature, a blood pressure, a skin resistance, a heart rate of the user, or any combination thereof (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Examiner notes that the Applicant’s in at least instant application specification at least page 11 lines 23-26 explicitly admit as prior art that the skin resistance can be used to determine the chronotype (“Vidacek et al: Personality differences in the phase of the circadian rhythms… it is known that the skin resistance alone can be used to determine the chronotype”). Prenzel in at least fig. 1, 5, [0042], [0054-0058] for example discloses a sensor configured for measuring a body temperature, a blood pressure, a skin resistance, a heart rate of the user, or any combination thereof (Prenzel [0054] “ EMG, EEG, skin temperature, HRV, circulatory disturbances”). See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place”; [0057] “sensor”).  

As per dependent Claim 9, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses treatment system further comprising a sensor configured for transmitting data to a control unit of the apparatus (Muntermann in at least [0012], fig. 3 [0024-0025] and Prenzel in at least fig. 1, 5, [0054], [0083-0085], [0096] for example discloses a sensor configured for transmitting data to a control unit of the apparatus.  See at least Prenzel [0054] “A sensor device could for example be a biofeedback sensor to determine the body state, at the time, of a user of the seat. The signals that are obtained from the body of the user can be transmitted … to a control unit. This control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object.”; [0085] “Connection of the following components: user interface 4, device 6 for generating electromagnetic interaction, sensor device 8, … to the control unit can be by cable or by wireless technology”).

As per dependent Claim 10, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses treatment system further comprising a sensor, which is part of an external unit (Mu in fig. 3, [0024-0025] and Prenzel in fig. 5, [0085], [0096] for example disclose a wireless sensor which would be external to the resonance therapy device. Prenzel [0085] “Connection of the following components: user interface 4, device 6 for generating electromagnetic interaction, sensor device 8, … to the control unit can be by cable or by wireless technology”).  

As per independent Claim 11, Muntermann discloses a use of nuclear magnetic resonances (Muntermann in at least abstract, fig. 1-3 [0003], [0005-0012], [0014-0016], [0022-0025] for example discloses relevant subject-matter. More specifically, Muntermann in at least abstract, [0008], [0011-0012], [0022-0025] for example discloses a use of nuclear magnetic resonances. See at least Muntermann abstract “apparatus for treatment of a portion of a biological body with magnetic fields having a device adapted for producing spin resonances for treatment within a portion of the biological body to be treated. The apparatus includes … control electronics for actuation of the magnet and the coil system adapted to produce nuclear spin resonance in at least a portion of a biological body, and a device for repeated actuation of the control electronics to produce a defined sequence of nuclear spin resonances”;), comprising 
altering state of the target biological tissue/cells of a user with the nuclear magnetic resonances (Muntermann in at least abstract, [0008], [0011-0012], [0014], [0022-0025] for example discloses altering state of the target biological tissue/cells of a user with the nuclear magnetic resonances. See at least Muntermann [0008] “control electronics can be adjusted such that nuclear spin resonance is produced in a biological body introduced between the magnets … the control device has an associated device by means of which parameters or intervals can be defined over a fixed treatment time period, based on which the apparatus …repeats the nuclear spin resonance process or nuclear spin absorption process controlled by the control electronics”; [0012] “control electronics comprise a measurement device which is able to use…detection coils … to measure the energy which is emitted to the tissue or the body part to be treated in the course of a sequence of nuclear spin resonances… represent the relationship between the treatment success and the "energy dose" emitted to the body. Appropriate recording can…be used to define specific "energy doses" for a specific application …use this for monitoring the progress of the illness”; [0014] “apparatus … Helmholtz coils … produce essentially constant homogeneous magnetic fields… field shifting can be carried out firstly by varying the current flowing through the coils, or secondly by superimposing an additional magnetic field on the Helmholtz field by means of a further coil. A pair of Helmholtz coils thus make it simple to carry out nuclear spin resonance by field shifting.”).
Muntermann does not explicitly disclose altering a phase of a circadian clock of cells of a user.
However, in an analogous magnetic field therapy  field of endeavor, Prenzel discloses a use of magnetic resonances (Prenzel in at least abstract, fig. 1-3, 5, [0002], [0004], [0016], [0020], [0023], [0025-0034], [0040], [0042-0044], [0046], [0051-0058], [0063-0065], [0068-0070], [0073], [0083-0085], [0088], [0096-0097], [0099] for example discloses relevant subject-matter. More specifically, Prenzel in at least [0020], [0025], [0029], [0046], [0055] for example discloses a use of magnetic resonances. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”; [0046] “using a device for generating electromagnetic interaction, in particular a magnetic-field resonance system, and furthermore in particular an electromagnetic resonance stimulation system (eMRS)”; [0055] “Feedback of measured data …can be to therapy devices which as a result of the information obtained in this way can automatically adjust the course and dose of therapy in such a manner as to achieve maximum effect.”), comprising 
altering a phase of a circadian clock of cells of a user with the magnetic resonances (Here, in light of instant application specification page 10 lines 24-30, circadian clock is treated as synonymous with chronotype (“circadian clock, i.e. the chronotype”). Prenzel in [0042], [0025], [0029], [0056], [0084], [0096-0097] for example discloses indirectly altering a circadian clock/chronotype by altering waking-sleeping rhythm of a user with the magnetic resonances by stimulation of melatonin production and stabilisation of the waking-sleeping rhythm or countering jet lag. Examiner notes that when Prenzel’s device stimulates melatonin production as disclosed in [0042] when considered in light of  evidence provided by Fanjul-Moles in page 6 col. 1 para. [2], the regulation of circadian phase and maintenance of  rhythmic stability, adjusting the circadian “clock” by acting directly on the molecular timing system and on receptors in the SCN would occur. (see Fanjul-Moles page 6 col. 1 para. [2] “Melatonin acts as an important synchronizer in mammals and provides temporal feedback to oscillators within the SCN, which regulates the circadian phase and maintains rhythmic stability …melatonin adjusts the circadian “clock” by acting directly on the molecular timing system…In humans, as in other mammals, melatonin is presumed to influence circadian rhythms by acting directly on receptors in the SCN”). See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary”; [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using nuclear magnetic resonances on target biological tissue/cells of the user as taught by Muntermann by extending nuclear magnetic resonance therapeutic application use to treat circadian rhythm issues in a user as taught by Prenzel (as evidenced Fanjul-Moles). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of allowing treatments with magnetic fields to be carried out in all biological materials in a specific and reproducible manner (Muntermann, [0005]) and [b] allowing a positive biological effect to be achieved immediately/faster without the need to carry out a number of treatments initially in order to define the frequencies for the subsequent treatments which cause the desired positive effect (Muntermann, [0004], [0009]).

As per dependent Claim 12, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses use comprising altering the circadian clock for therapeutic and/or cosmetic purposes (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Muntermann in at least abstract, [0005-0006], [0008] discloses using nuclear magnetic resonances for altering the biological tissues and thus, indirectly the cells within the tissue for therapeutic and/or cosmetic purposes. Further, Applicants in at least instant application specification page 1 lines 15-17 disclose use of  using nuclear magnetic resonances for therapeutic and/or cosmetic purposed as well-known prior art. Prenzel in at least [0020], [0042], [0055], [0065] for example discloses at least indirectly altering the circadian clock/chronotype for therapeutic and/or cosmetic purposes in that when Prenzel’s device stimulates melatonin production as disclosed in [0042] which when considered in light of  evidence provided by Fanjul-Moles in page 6 col. 1 para. [2], indirectly alters and influences the circadian clock. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields”; [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted”).  

As per dependent Claim 13, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) by as a whole further discloses use comprising altering a hypoxia signaling pathway of cells of the user (Examiner notes that the Applicant in at least instant application specification page 6 lines 19-22 disclose the bidirectional interaction between the hypoxic signaling pathway and the circadian clock as well-known which makes it obvious to extend use of nuclear magnetic resonances to alter a hypoxia signaling pathway of cells of the user in order to positively influence the user circadian clock via the hypoxia signaling pathway. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effecting circadian clock synchronizing by taking advantage of the critical roles played by  a hypoxia signaling pathway on the circadian clock and the  well-known bidirectional interaction between the hypoxic signaling pathway and the circadian clock  ).  

As per independent Claim 15, Muntermann discloses a method for adjusting an apparatus for treatment using nuclear magnetic resonances (Muntermann in at least abstract, fig. 1-3 [0003], [0005-0012], [0014-0016], [0022-0025] for example discloses relevant subject-matter. More specifically, Muntermann in at least abstract, [0008], [0011-0012], [0022-0025] for example discloses a method for adjusting an apparatus for treatment using nuclear magnetic resonances via control electronics, detection coil system, evaluation device, measurement device, associated device, "energy dose" emitted to the body, relationship between the treatment success and the "energy dose" emitted to the body. See at least Muntermann abstract “apparatus for treatment of a portion of a biological body with magnetic fields having a device adapted for producing spin resonances for treatment within a portion of the biological body to be treated. The apparatus includes … control electronics for actuation of the magnet and the coil system adapted to produce nuclear spin resonance in at least a portion of a biological body, and a device for repeated actuation of the control electronics to produce a defined sequence of nuclear spin resonances”; [0008] “control electronics for actuation of the magnet and the coil system, which control electronics can be adjusted such that nuclear spin resonance is produced in a biological body introduced between the magnets … the control device has an associated device by means of which parameters or intervals can be defined over a fixed treatment time period, based on which the apparatus …repeats the nuclear spin resonance process or nuclear spin absorption process controlled by the control electronics”; [0010] “a detection coil system… the spin-lattice relaxation time T.sub.1 can be determined … using the detection coils…this allows the repetition rate to be defined”; [0011] “evaluation device which allows the required parameter T.sub.1 to be determined from the spin-echo measurement …to define the conditions in which the treatment can be carried out by means of spin resonance”, [0012] “control electronics comprise a measurement device which is able to use…detection coils … to measure the energy which is emitted to the tissue or the body part to be treated in the course of a sequence of nuclear spin resonances… represent the relationship between the treatment success and the "energy dose" emitted to the body. Appropriate recording can…be used to define specific "energy doses" for a specific application …use this for monitoring the progress of the illness. “), the method comprising: 
determining spin measurements/phases of the target biological tissue/cells of a user and establishing a treatment profile based on the phase of the spin measurements of the target biological tissue/cells user (Muntermann in at least [0008], [0010-0012] for example discloses determining at least indirectly spin measurements/phases of the target biological tissue/cells of a user and establishing a treatment profile such as the required parameter T.sub.1 t  at least indirectly based on the spin-echo measurements of the target biological tissue/cells user. See at least [0011] “associated evaluation device which allows the required parameter T.sub.1 to be determined from the spin-echo measurement… If, furthermore, the already described detection coil is also provided, then the repetition rate for the spin resonance can be obtained directly and entirely objectively, locally, for the body to be treated or body part to be treated), and
setting the apparatus for treatment using nuclear magnetic resonances with the treatment profile (Muntermann in at least [0010-0012] for example discloses setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof. See at least Muntermann [0012] “control electronics comprise a measurement device which is able to use…detection coils … to measure the energy which is emitted to the tissue or the body part to be treated in the course of a sequence of nuclear spin resonances… represent the relationship between the treatment success and the "energy dose" emitted to the body. Appropriate recording can…be used to define specific "energy doses" for a specific application …use this for monitoring the progress of the illness. “).
Muntermann does not explicitly disclose circadian clock features i.e. determining a phase of a circadian clock of a user, and establishing a treatment profile based on the phase of the circadian clock of the user.
However, in an analogous magnetic field therapy field of endeavor, Prenzel discloses a method for adjusting an apparatus for treatment using magnetic resonances (Prenzel in at least abstract, fig. 1-3, 5, [0002], [0004], [0016], [0020], [0023], [0025-0034], [0040], [0042-0044], [0046], [0051-0058], [0063-0065], [0068-0070], [0073], [0083-0085], [0088], [0096-0097], [0099] for example discloses relevant subject-matter. More specifically, Prenzel in at least fig. 1-3, 5, [0020], [0025], [0029], [0046], [0063], [0054-0057], [0073] for example discloses method for adjusting an apparatus for treatment using magnetic resonances. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”; [0046] “using a device for generating electromagnetic interaction, in particular a magnetic-field resonance system, and furthermore in particular an electromagnetic resonance stimulation system (eMRS)”; [0055] “Feedback of measured data …can be to therapy devices which as a result of the information obtained in this way can automatically adjust the course and dose of therapy in such a manner as to achieve maximum effect.”), the method comprising:
determining a phase of a circadian clock of a user (Here, in light of instant application specification page 10 lines 24-30, circadian clock is treated as synonymous with chronotype (“circadian clock, i.e. the chronotype”). Further, Examiner notes that Applicant’s in at least instant application specification page 10 lines 24-30 admit as well-known prior art chronotypes in humans (with intermediate forms in between), such as morningness (“the lark”) and eveningness (“the owl”). Examiner notes that the Applicant’s in at least instant application specification at least page 11 lines 23-26 explicitly admit as prior art that the skin resistance can be used to determine the chronotype (“Vidacek et al: Personality differences in the phase of the circadian rhythms… it is known that the skin resistance alone can be used to determine the chronotype”). Prenzel in at least fig. 5, [0042], [0054-0057], [0083-0085], [0096], [0097] for example discloses determining at least indirectly a phase of a circadian clock/chronotype of a user in order to perform phase shift operation to counter jet lag and similar phenomena. Examiner notes that when Prenzel’s device stimulates melatonin production and stabilisation of the waking-sleeping rhythm to counter jet lag and similar phenomena as disclosed in [0042] the step of “determining a phase of a circadian clock of a user” would need to occur so the device can proceed with performing phase shift operation to counter jet lag and similar phenomena.   Additionally, Examiner notes that when Prenzel’s device stimulates melatonin production which when considered in light of  evidence provided by Fanjul-Moles in page 6 col. 1 para. [2], the regulation of circadian phase and maintenance of  rhythmic stability, adjusting the circadian “clock” by acting directly on the molecular timing system and on receptors in the SCN would occur. (see Fanjul-Moles page 6 col. 1 para. [2] “Melatonin acts as an important synchronizer in mammals and provides temporal feedback to oscillators within the SCN, which regulates the circadian phase and maintains rhythmic stability …melatonin adjusts the circadian “clock” by acting directly on the molecular timing system…In humans, as in other mammals, melatonin is presumed to influence circadian rhythms by acting directly on receptors in the SCN”). See at least Prenzel [0042] “[0042] By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm, in particular during a journey, may be brought about, during which a human being is seated on the seat … counteract an energy deficit or jet lag… a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted. Implementing a device for generating electromagnetic interaction (i.e. an electromagnetic force) in a seat thus provides a particularly favourable field of application for such a device, because in this way real-time causes of a stress-situation can be countered.” )
establishing a treatment profile based on the phase of the circadian clock of the user, and setting the apparatus for treatment using magnetic resonances with the treatment profile (Prenzel in at least [0054], [0083-0085], [0096-0097] for example discloses establishing a treatment profile based at least indirectly on the phase of the circadian clock of the user, and setting the apparatus for treatment using magnetic resonances with the treatment profile. See Prenzel at least [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary. This calculation can take place in real time” and [0097] “Possible treatment parameters are for example the pulse frequency of a pulsating electromagnetic field (ELF) or the signal form of said pulse frequency. Likewise, the necessary treatment duration can be determined”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting an apparatus for treatment target tissue/cells of the user using nuclear magnetic resonances as taught by Muntermann by extending nuclear magnetic resonances therapeutic applications to treat circadian rhythm issues in a user as taught by Prenzel(as evidenced Fanjul-Moles). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of allowing treatments with magnetic fields to be carried out in all biological materials in a specific and reproducible manner (Muntermann, [0005]) and [b] allowing a positive biological effect to be achieved immediately/faster without the need to carry out a number of treatments initially in order to define the frequencies for the subsequent treatments which cause the desired positive effect (Muntermann, [0004], [0009]).

Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Muntermann in view of Prenzel (as evidenced Fanjul-Moles) and further in view of Fanjul-Moles.
As per independent Claim 14, the combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) as a whole discloses the use according to claim 11(see claim 11)
		The combination of Muntermann and Prenzel (as evidenced Fanjul-Moles) as a whole does not explicitly disclose altering an amount of free oxygen radicals of cells of the user feature.
However, in an analogous circadian rhythms field of endeavor, Fanjul-Moles  discloses circadian clock system including altering an amount of free oxygen radicals of cells of the user (Fanjul-Moles in at least fig. 1, abstract, sections 1-3, 5 discloses that reactive oxygen species (ROS) effect circadian clocks which makes such an approach obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention in order to positively influence the user circadian clock via free oxygen radicals/ROS . See at least abstract “oxidative stress and the mechanisms by which endogenous and exogenous factors produce reactive oxygen species (ROS)…the relationships between oxidative stress, circadian rhythms…in humans, … circadian clocks and their relationship with the cellular redox state”; page 6 col. 2 para. [2] “the impact of OS from the accumulation of ROS, which is probably due to circadian alterations… relevance to chronic pathologies… neurodegenerative diseases”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using nuclear magnetic resonances on target biological tissue/cells of the user as taught by Muntermann, as modified with Prenzel (as evidenced Fanjul-Moles), by altering an amount of free oxygen radicals in a user, as taught by Fanjul-Moles. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of treating circadian clock rhythm disorders by taking advantage of the relationship between oxidative stress and circadian rhythms since the impact of oxidative stress from the accumulation of reactive oxygen species, which could be due to circadian alterations, is known and is also found to be relevant to treatment other chronic pathologies such as neurodegenerative diseases (Fanjul-Moles, abstract, page 6 col. 2 para. [2]).
Response to Amendment
 According to the Amendment, filed 10/12/2022, the status of the claims is as follows:
Claims 1, 5, 6, 8-11 are currently amended; 
Claims 2, 4, 7, 12-14 are previously presented;
Claims 15 are new; and
Claim 3  is cancelled.
By the current amendment, as a result, claims 1, 2, 4-15  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 5-6 of Applicant’s Amendment dated  10/12/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  07/12/2022: [1]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  07/12/2022 paras. [4-6] are withdrawn in view of the amendment, filed 10/12/2022.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 6-12 of Applicant’s Amendment dated  10/12/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Claims 1, 6, 11 and New Independent Claim 15[A] Claims 1, 6, 11 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Patent Application Publication 20060145457 to Prenzel et al. (Prenzel) in view of U.S. Patent Application Publication 20110118535 to Muntermann. This rejection is respectfully traversed. 

[B] the use of Prenzel in the present rejection is improper because Prenzel is not  analogous to the claimed invention

[C] To further distinguish claim 11 over Prenzel, claim 11 has been amended to recite, "A  use of nuclear magnetic resonances, comprising altering a phase of a circadian clock of cells of a user with the nuclear magnetic resonances." Applied art, Muntermann does not disclose, teach, or suggest altering a phase of a circadian clock of cells of a user with nuclear magnetic resonances and Prenzel does not disclose, teach, or suggest using nuclear magnetic resonances by "...altering a phase of a circadian clock of cells of a user with the nuclear magnetic resonances," as now recited in claim 11. For at least the above reasons, claim 11 is patentable over Prenzel in view of Muntermann. Accordingly, withdrawal of this rejection is respectfully requested. 

[D] Prenzel does not disclose, teach, or suggest the claim 15 method of adjusting an apparatus for treatment using nuclear magnetic resonances for the same reasons discussed above with respect to claim 1. Further, Prenzel does not disclose, teach, or suggest the claim 15 feature of determining a phase of a circadian clock of a user for the same reasons discussed above with respect to claim 11. Still further, Prenzel does not disclose, teach, or suggest the claim 15 feature of establishing a treatment profile based on the phase of the circadian clock of the user and setting the apparatus for treatment using nuclear magnetic resonances with a treatment profile. Hence, claim 15 is patentable over the prior art of record. 

[E] Temporal processes in the cell area are normally determined by biology, i.e. creation (cell division) and cell death. Beginning and end and the course of time in the cells is precisely determined. The circadian rhythm determines this by oscillating twice a day. During this time, numerous proteins are formed which are important for the proper and healthy function of the cell. For example, certain proteins are responsible for malfunctions in certain diseases, which then lead to various diseases such as cancer, osteoarthritis, osteoporosis, myocardial diseases, strokes, etc. Faulty processes in the body can lead to a shift of this twice a day oscillation, an adjustment or false triggering is then the result. In such cases of a faulty shifting of the "oscillation at the circadian rhythm" the presently claimed invention enables a resynchronization in the cell (oscillation) due to NMR. Through this process, the proteins are now formed again in the normal time range. Diseases are treated by this measure time exactly and causally.

[F] In view of the foregoing, it is respectfully submitted that this application is in condition for allowance.

Applicant’s arguments [A], [C-F] with respect to the above claim limitation in amended independent Claim 1, 6, 11, and newly added independent Claim 15  have been considered and are persuasive.  Therefore, the rejection as raised in Office Action dated 07/12/2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of US 20030069464 A1 to Muntermann and Prenzel as evidenced by Fanjul-Moles as a whole. All the limitations of independent method claims 1 and 11, and newly added independent method claim 15  as now explicitly, positively and specifically recited by the Applicants are disclosed by the combination of US 20030069464 A1 to Muntermann and Prenzel as evidenced by Fanjul-Moles as a whole and thus, independent method claims 1, 11, and newly added independent method claim 15  are not patentable at this time. All the limitations of independent apparatus claim 6 as now explicitly, positively and specifically recited by the Applicants are disclosed by the combination of US 20030069464 A1 to Muntermann and Prenzel as evidenced by Fanjul-Moles as a whole and thus, independent claim 6 is  not patentable at this time. Please also cross-reference detailed claim 1, 6, 11, interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
With respect to Applicant’s arguments regarding [B] above, in response to applicant's argument that Prenzel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Prenzel is analogous in terms of disclosing magnetic field therapy and thus, prior art reference is in the field of applicant’s endeavor.
In response to applicant's argument [E] that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., See [E] above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, in response to applicant's argument [E], Applicants are introducing extrinsic details and assertions absent in the specification as originally filed with no evidence on record to support these assertions and statement. Examiner notes that such assertions of a counsel cannot take place of evidence of record. Please see MPEP 2145 (I) on proper way to submit necessary evidence.
In response to applicant's arguments [C-D] against the references individually, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted by Applicant’s in [A] above, in the Office Action dated 07/12/2022, claims 1, 6, 11 were rejected under 35 U.S.C. 103 as being unpatentable over the combination of  20060145457 to Prenzel et al. in view of U.S. Patent Application Publication 20110118535 to Muntermann as a whole.
Further, in response to applicant's arguments [C-D] above, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, as detailed above, the combined teachings of the references, Muntermann and Prenzel as evidenced by Fanjul-Moles as a whole, would have suggested to those of ordinary skill in the art that the all the limitations of independent method claims 1, 11, and newly added independent method claim 15  as now explicitly, positively and specifically recited by the Applicants are disclosed by the combination of US 20030069464 A1 to Muntermann and Prenzel as evidenced by Fanjul-Moles as a whole and all the limitations of independent apparatus claim 6 as now explicitly, positively and specifically recited by the Applicants are disclosed by the combination of US 20030069464 A1 to Muntermann and Prenzel as evidenced by Fanjul-Moles as a whole.
Applicant's arguments [F] do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 
Examiner suggests further including into each independent claims, subject-matter supported in instant application specification for example see instant application specification page 3 lines 14-19 (targeted cell specific resonance frequency response patterns window, targeted cell specific resonance frequency window), page 4 lines 4-6 (the efficacy of the treatment depends on the modulation frequency of the homogeneous field, the number of treatments, the duration of treatment, and on the intervals, that is the time period between multiple treatments), page 4 lines 15-19 (set the parameters of the apparatus … depending on the indication), page 10 lines 9-12 (the time of treatment, the duration of treatment, the treatment interval, i.e. the time period between treatments, a modulation frequency of a field for an adiabatic cycle and a field strength of a magnetic field generated by the apparatus for treatment with magnetic fields are adjusted as a function of the respective phase of the cellular clock), page 13 lines 4-5 (nuclear magnetic resonances for synchronizing and/or re-clocking the circadian clock of the cells of a user), page 13 lines 24-26 (the parameters of the treatment using nuclear magnetic resonances…the day time of treatment, treatment interval, treatment duration and the modulation frequency f.sub.m, are set or entered in such a way that a maximum phase shift or a minimum phase shift, or the best possible synchronization of the circadian clock is resulting), page 18 lines 11-14 (sequences on the microcomputer chip card, the treatment procedure, and the treatment time selectively modified, verified and readjusted in order to initiate the resonance effects during the treatment duration).

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 6-12 of Applicant’s Amendment dated  10/17/2014 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2, 4, 5, 7-10, 12-14.
 [i] Claims 2, 4, 5, and claims 7-10, which depend from respective claims 1 and 6, are patentable over Prenzel in view of Muntermann, for at least the same reasons as claims 1 and 6.

[ii] Claim 12, which depends from respective claim 11, is patentable over Prenzel in view of Muntermann, for at least the same reasons as claim 11. Accordingly, withdrawal of this rejection is respectfully requested.

[iii] Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Prenzel in view of Muntermann and further in view of NPL reference to Egg et al. (Egg). Claim 13 depends from claim 11, and therefore, recites subject matter that is not described, taught, or suggested by Prenzel in view of Muntermann, as discussed above. Egg fails to cure the deficiencies of Prenzel in view of Muntermann, as Egg does not describe, teach, or suggest the above-noted features, which are absent in Prenzel in view of Muntermann. For at least the above reasons, Prenzel in view of Muntermann and Egg fail to arrive at the subject matter of claim 13. Hence, claim 13 is patentable over Prenzel in view of Muntermann and Egg. Accordingly, withdrawal of this rejection is respectfully requested. 

[iv]Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over Prenzel in view of Muntermann and further in view of NPL reference to Fanjul-Moles et al. (Fanjul-Moles). Claim 14 depends from claim 11, and therefore, recites subject matter that is not described, taught, or suggested by Prenzel in view of Muntermann, as discussed above. Fanjul-Moles fails to cure the deficiencies of Prenzel in view of Muntermann, as Fanjul- Moles does not describe, teach, or suggest the above-noted features, which are absent in Prenzel in view of Muntermann. For at least the above reasons, Prenzel in view of Muntermann and Fanjul-Moles fail to arrive at the subject matter of claim 14. Hence, claim 14 is patentable over Prenzel in view of Muntermann and Fanjul-Moles. Accordingly, withdrawal of this rejection is respectfully requested. 


Applicant’s arguments with respect to dependent claims 2, 4, 5, 7-10, 12-14 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2, 4, 5, 7-10, 12-14 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. 
As noted above, upon further consideration, new ground of rejections under 35 U.S.C 103 are made with respect to dependent claims 2, 4, 5, 7-10, 12, 13 in view of the combination of US 20030069464 A1 to Muntermann and Prenzel as evidenced by Fanjul-Moles as a whole and thus, are not patentable at this time. With respect to claim 14, new ground of rejections under 35 U.S.C 103 are made with respect to dependent claim 14 in view of the combination of US 20030069464 A1 to Muntermann and Prenzel and Fanjul-Moles as a whole. Thus, claims 2, 4, 5, 7-10, 12-14  are not patentable at this time. Please also cross-reference detailed claim 2, 4, 5, 7-10, 12-14  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791        
November 18, 2022